Citation Nr: 1734788	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  97-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as secondary to service connected disease or injury.

2.  Evaluation for bladder dysfunction due to pelvic/bladder resection, currently rated as 40 percent disabling.

3.  Evaluation for resection of the axilla and neck lymph nodes, currently rated as noncompensable.

4.  Evaluation for abdomen scars, currently rated as 10 percent disabling.

5.  Evaluation for lung dysfunction due to chemotherapy, rated as 10 percent disabling prior to March 14, 2016.

6.  Evaluation for lung dysfunction due to chemotherapy, rated as 30 percent disabling from March 14, 2016.

7.  Evaluation for vision changes due to chemotherapy, currently rated as noncompensable.

8.  Entitlement to special monthly compensation (SMC) based on a need for aid and attendance at the R1/R2 rate.


REPRESENTATION

Veteran represented by:	Joseph A. Whitcomb, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to October 1986.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claims file has since been transferred to the RO in Denver, Colorado.

In June 2006, the RO granted service connection for bladder dysfunction and resection of the axilla and neck lymph nodes; 40 percent and noncompensable disability ratings, respectively, were assigned.  Service connection was also granted for abdomen scars, lung dysfunction, and visual changes; 10 percent disability evaluations were assigned for each.  The RO assigned an effective date of August 29, 2005 for all of these grants of service connection.  The RO denied service connection for peripheral neuropathy of the upper extremities, as well as entitlement to special monthly compensation based on the need for aid and attendance at the R1/R2 rate.  The Veteran was notified of this decision and timely perfected an appeal.  He also requested a hearing on these issues.

The Veteran testified before a Veterans Law Judge (VLJ) in August 2006.  The hearing transcript is of record and the Veteran's hearing testimony does not include issues addressed in the June 2006 rating decision. 

In April 2007, the Board remanded consideration of the issues addressed in the June 2006 rating decision to afford the Veteran the hearing he requested on these issues. The Veteran was afforded a hearing before the undersigned VLJ in July 2014.  A transcript of the hearing is of record.

In November 2014, the Board remanded the Veteran's claims.  Thereafter, the Veteran's lung dysfunction due to chemotherapy claim was readjudicated in a rating decision dated April 2017 wherein the RO increased the Veteran's disability rating to 30 percent effective March 14, 2016.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The Veteran's claim of entitlement to a disability rating in excess of 10 percent prior to March 14, 2016 and 30 percent thereafter for lung dysfunction due to chemotherapy as well as his bladder dysfunction, resection of axilla and lymph nodes, visual changes due to chemotherapy, abdominal scars, peripheral neuropathy of the upper extremities, and SMC claims were addressed in an April 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In a statement dated June 2017, the Veteran submitted a notice of disagreement (NOD) with a May 2017 that denied claims of entitlement to compensation under 38 U.S.C.A. § 1151 for back injury and degenerative changes and a dental condition as well as service connection for right and left knee disabilities and fibromyalgia.  A review of the claims folder reveals that the agency of original jurisdiction (AOJ) has acknowledged receipt of the NOD.  See a letter to the Veteran from VA dated June 2017.  As the AOJ has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the record reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case as to these claims.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased disability rating for bladder dysfunction due to pelvic/bladder resection and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A neurological disorder of the upper extremities diagnosed as bilateral hand distal sensory polyneuropathy did not manifest in service and is not attributable to service; an organic disease of the nervous system did not manifest to a compensable degree within one year of discharge from service; and the neuropathy is not caused or aggravated by a service-connected disease or injury.

2.  Prior to March 14, 2016, the Veteran's lung dysfunction due to chemotherapy did not involve FEV1 of 56 to 70 percent predicted, or FEV1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.

3.  From March 14, 2016, the Veteran's lung dysfunction due to chemotherapy does not involve FEV1 of 40 to 55-percent predicted; or, FEV1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, an intermittent course of systemic corticosteroids.

4.  The Veteran's visual changes due to chemotherapy assessed as bilateral cataracts and color blindness have been manifested by findings of corrected distance vision of 20/40 or better; the Veteran does not have a visual field defect, contraction or loss of a visual field, or scotoma.

5.  During the period under consideration, the Veteran's resection of the axilla and lymph nodes has not resulted in local recurrence or metastasis.

6.  The Veteran's residuals of resection of axilla and lymph node are two scars that are stable, superficial, do not measure at least 6 square inches (39 sq. cm.), have not limited function, and are not painful.   

7.  The Veteran credibly reports that his 4 abdomen scars are tender and painful; the Veteran's abdomen scars are stable, linear, do not measure greater than 12 square inches (77 sq. cm.), and have not limited function.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Peripheral neuropathy of the upper extremities is not proximately due to, the result of or aggravated by a service connected disease or injury.  38 C.F.R. § 3.310 (2016).

3.  Prior to March 14, 2016, the criteria for an evaluation greater than 10 percent for lung dysfunction due to chemotherapy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.97, Diagnostic Code 6602 (2016).

4.  From March 14, 2016, the criteria for an evaluation greater than 30 percent for lung dysfunction due to chemotherapy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.97, Diagnostic Code 6602 (2016).

5.  The criteria for a compensable disability rating for vision changes due to chemotherapy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.84a, Diagnostic Code 6027 (2016).

6.  The criteria for a compensable disability rating for resection of the axilla and lymph nodes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.117, Diagnostic Code 7715 (2016); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

7.  The criteria for a 20 percent disability rating, and no higher, for abdomen scars have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to entitlement to service connection for peripheral neuropathy of the upper extremities as well as entitlement to increased disability ratings for resection of the axilla and neck lymph nodes, abdomen scars, lung dysfunction due to chemotherapy, and vision changes due to chemotherapy.  


Stegall concerns

The Board previously remanded these claims in order for the agency of original jurisdiction (AOJ) to obtain outstanding VA treatment records and obtain VA examinations to determine the etiology of the Veteran's peripheral neuropathy of the bilateral upper extremities as well as the severity of the Veteran's lung dysfunction, vision changes, resection of axilla and neck lymph nodes, and abdomen scars.  Pursuant to the Board's remand instructions, the AOJ obtained outstanding VA treatment records and associated these records with the claims folder.  Also, the Veteran was provided VA examinations for his disabilities on appeal.  The Veteran's claims were most recently readjudicated via the April 2017 SSOC.  Accordingly, the Board's remand instructions have been complied with regarding the Veteran's peripheral neuropathy of the upper extremities, lung dysfunction, vision changes, resection of axilla and neck lymph nodes, and abdomen scars claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In a letter mailed to the Veteran in July 2007, prior to the initial adjudication of his service connection claims, VA satisfied this duty.

The Board notes that the claims for initial increased disability ratings for lung dysfunction, abdomen scars, resection of axilla and neck lymph nodes, vision changes are downstream issues from the June 2006 rating decision that initially established service connection for these disabilities and assigned the initial ratings and its effective dates.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims for initial increased disability ratings for lung dysfunction, resection of axilla and neck lymph nodes, abdomen scars, and vision changes, such noncompliance is deemed to be non-prejudicial to these specific claims.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and post-service VA and private treatment records. 

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ for his claims on appeal.  Here, during the July 2014 Board hearing, the VLJ clarified the issues on appeal; clarified the concept of service connection and increased rating claims; identified potential evidentiary defects which included the etiology of the Veteran's peripheral neuropathy of the upper extremities and severity of the Veteran's lung dysfunction, vision changes, resection of axilla and neck lymph nodes, and abdomen scars; clarified the type of evidence that would support the Veteran's claims; and enquired as to the existence of potential outstanding records.  See the July 2014 Board hearing transcript, page 32.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

Additionally, the Veteran was afforded VA examinations in April 2005, April 2006, and June 2015 for his resection of axilla and neck lymph nodes and abdomen scars; May 2006 and June 2015 for his lung dysfunction; June 2015 for his vision changes; and June 2015 for his neurological disorder of the upper extremities.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disabilities on appeal under the appropriate diagnostic criteria.  

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for peripheral neuropathy of the upper extremities and entitlement to increased ratings for lung dysfunction, resection of axilla and neck lymph nodes, abdomen scars, and vision changes.

Service connection for peripheral neuropathy of the upper extremities

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154  are not applicable.

The Veteran contends that he has neuropathy of the upper extremities that is related to his service, to include chemotherapy treatment for service-connected Burkitt's lymphoma.  

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For certain chronic disorders, including organic diseases of the nervous system, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2016).

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. 
 § 3.310(b) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran was provided a VA examination for his neurological disorder of the upper extremities in June 2015.  The examiner noted the Veteran's report that since approximately 2005, he has had decreased sensation from the mid forearm volar surface only to the complete hand in a glove distribution bilaterally.  The Veteran also stated that on a daily basis, he has a sudden weakening of his grip that will cause him to drop what he is holding.  Following examination of the Veteran, the VA examiner determined that the Veteran has bilateral hand distal sensory polyneuropathy.    

The Veteran contends that his neurological disorder of the upper extremities is related to his service, in particular chemotherapy treatment for his service-connected Burkitt's lymphoma.  Service Medical Board proceedings show that the Veteran was well until July 1986 when he developed dysuria and lower abdominal pain.  Exploratory laparotomy was performed and a tumor disseminated to the omentum, the bowel wall, the liver, the anterior parietal peritoneum, the pelvis and the bladder was resected.  A right hemicolectomy with primary anastomosis and omentectomy was performed.  Pathology of the neoplasm was Burkitt's lymphoma.  The Veteran began chemotherapy with minimal side effects of nausea, vomiting, and possibly metrotrexate pneumonitis.  The Veteran's chemotherapy had to be given for approximately 15 months.     

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current bilateral hand distal sensory polyneuropathy is related to his service or treatment provided therein.  

Specifically, as discussed above, the Veteran was afforded a VA examination in June 2015.  The VA examiner considered the Veteran's medical history, to include his in-service chemotherapy treatment for Burkitt's lymphoma.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with bilateral hand distal sensory polyneuropathy and concluded that it is less likely than not that the Veteran's disability is related to his service, to include the chemotherapy treatment.  The examiner's rationale for his conclusion was based on his finding that the Veteran's current symptoms of stocking glove type sensory only paresthesia of both hands and partially of the forearms was not present while the Veteran was in active service.  In this regard, it did not appear until well after his treatment for Burkitt's lymphoma as evidenced by the initial notation of the disability in medical records in 2005.  Pertinently, the examiner reported that chemotherapy related paresthesia is typically closely timed to the treatment course of chemotherapy, tends to be fully expressed early and may persist but often improves over time.    

The June 2015 VA examination report was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with neuropathy of the upper extremities for more than 15 years after active service.  The examiner also noted the Veteran's in-service chemotherapy treatment for Burkitt's lymphoma which he determined to be less likely as not related to his current bilateral hand distal sensory polyneuropathy.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion that his current bilateral hand distal sensory polyneuropathy is related to service.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

To the extent the Veteran himself asserts his current neurological disorder of the upper extremities is related to his service, the Veteran is competent to report that he has a current diagnosis (as that is documented in the record).  He is also competent to report that he has had symptoms since service.  However, an organic disease of the nervous system was not noted during service.  In as much as the service treatment records indicate normal neurological findings of the upper extremities, he did not have characteristic manifestations sufficient to identify the chronic disease entity, organic disease of the nervous system.  38 C.F.R. § 3.303(b).  The Board finds that the Veteran's lay statements are inconsistent with the generally silent service records and the June 2015 VA examiner's findings which indicate the Veteran's disability did not manifest during service.  The Board must therefore find that the Veteran's statements with regard to a nexus between the Veteran's bilateral hand distal sensory polyneuropathy and service to be of minimal probative value and outweighed by the VA opinion, prepared by a skilled neutral professional.

In short, the credible and probative evidence establishes that an organic disease of the nervous system was not manifest during service or within one year of separation.  

The Board further notes that a preponderance of the evidence is against a finding that there is a relationship (causation or aggravation ) between treatment for a service-connected disease and the remote onset of the Veteran's neuropathy of the upper extremities.    

To the extent that it is asserted that peripheral neuropathy of the upper extremities is due to a service-connected disease or injury or that a relationship exists between a service-connected disease and the remote onset of neuropathy of the upper extremities, we note that the Veteran is not service-connected for any disability that would cause his neuropathy of the upper extremities.  As discussed above, the preponderance of the evidence is against a finding that the Veteran's neurological disorder of the upper extremities is due to his treatment for the service-connected Burkitt's lymphoma.  Under such circumstances, an allegation of proximate causation or aggravation is not a viable theory of entitlement.

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected disease or injury.  The benefit sought on appeal is accordingly denied.

Higher evaluation for lung dysfunction

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's lung dysfunction due to chemotherapy is evaluated as 10 percent disabling prior to March 14, 2016 and 30 percent thereafter under 38 C.F.R. § 4.97, Diagnostic Code 6602 (bronchial asthma).  Under Diagnostic Code 6602, a 10 percent rating is assigned for FEV1 of 71 to 80 percent predicted, or; FEV1/FVC of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is assigned for FEV1 of 56- to 70-percent predicted, or; FEV1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is assigned for FEV1 of 40- to 55-percent predicted, or; FEV1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic oral or parenteral corticosteroids.  A 100 percent rating is assigned for FEV1 less than 40-percent predicted, or; FEV1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications. 

When evaluating based on PFT's (pulmonary function tests), use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  When there is disparity between the results of different PFT's so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96 (d)(5), (6).

The Veteran was provided a VA examination in May 2006.  He reported attacks of shortness of breath 2 times a day which lasted for 5 to 10 minutes as well as a chronic cough which was nonproductive and occurred on a daily basis.  He denied being on oxygen for his lung disability and did not require bed rest due to the disability.  The examiner noted a review of a CT of the thorax done in April 2006 which showed some scarring of the bilateral apices and the right lung base, although this was not secondary to the service-connected lung disability.  Upon examination, PFT test results were as follows:  FEV1 of 72 percent of predicted pre-bronchodilator, and FEV1/FVC of 81 pre-bronchodilator.  Post-bronchodilator testing was not performed as Pulmonary Function Lab policy was that such testing was not done on veterans who did not use pulmonary medication.  

The Veteran was afforded another VA examination in June 2015.  He continued to report shortness of breath on exertion.  He denied cough, wheezing, infection, or use of any respiratory medication.  The examiner noted that the Veteran's respiratory disability did not require the use of oral or parenteral corticosteroid medication, inhaled medication, oral bronchodilator, antibiotics, or oxygen therapy.  The examiner further noted review of a chest X-ray dated April 2012 which revealed normal findings.  PFT testing revealed FVC 51 percent predicted pre-bronchodilator and 71 percent predicted post-bronchodilator, FEV1 54 percent prediction pre-bronchodilator and 74 percent predicted post-bronchodilator, FEV1/FVC 83 percent predicted pre-bronchodilator and 81 percent predicted post-bronchodilator, and DLCO 77 percent predicted pre-bronchodilator.  The examiner noted that the most accurate testing which revealed the level of severity of the Veteran's lung disability was the FEV1/FVC and were to be relied on more than the FEV1 and FVC tests.  The examiner also reported that the Veteran's lung disability caused the Veteran to be limited to no prolonged standing, walking, bending, squatting, kneeling, climbing, or lifting objects over 30 pounds.  

Based on this record, the Board finds that the criteria for a disability rating in excess of 10 percent for the Veteran's lung dysfunction due to chemotherapy prior to March 14, 2016 have not been met.  As noted above, to warrant a 30 percent rating under Diagnostic Code 6602, the evidence must show an FEV1 of 56- to 70-percent predicted, or; FEV1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  Pertinently, during the period under consideration, the Veteran has not met these criteria.  Although predicted post-bronchodilator test results are not of record prior to March 14, 2016, the Board notes that such testing was not done during the April 2006 VA examination because the Veteran did not take medication for his lung disability.  In any event, the June 2015 VA examination PFT results revealed FEV1/FVC of 83 percent predicted pre-bronchodilator and 81 percent predicted post-bronchodilator.  Further, even if the FEV1 for predicted pre-bronchodilator was used from the April 2006 VA examination, as the percent was 72, such would not provide the Veteran with a higher 30 percent disability rating.  There is also no evidence that the Veteran used daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  Indeed, as no predicted post-bronchodilator testing was performed during the April 2006 VA examination as the Veteran did not take pulmonary medication.  There are no medical finding to the contrary during the period under consideration.  Thus, the Board finds that prior to March 14, 2016, a disability rating in excess of 10 percent is not warranted for the Veteran's lung dysfunction due to chemotherapy under Diagnostic Code 6602.  

The Board further finds that the Veteran is not entitled a disability rating in excess of 30 percent for his lung dysfunction due to chemotherapy from March 14, 2016.  
As noted above, to warrant a 60 percent disability rating under Diagnostic Code 6602, the evidence must show an FEV1 of 40 to 55 percent predicted, or; FEV1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids.  Pertinently, during the period under consideration, the Veteran has not met these criteria.  On the contrary, the June 2015 VA examination revealed his FEV1 predicted post bronchodilator measured at 74 percent and his FEV1/FVC predicted post bronchodilator was measured at 81 percent.  Further, as the predicted post-bronchodilator testing for FEV1/FVC was worse than the predicted pre-bronchodilator testing of 83 percent, these findings would still not allow for a higher 60 percent disability rating.  Also, as discussed above, the examiner noted that the Veteran's respiratory disability did not require the use of oral or parenteral corticosteroid medication, inhaled medication, oral bronchodilator, antibiotics, or oxygen therapy.  There are no medical findings contrary to the June 2015 VA examination during the period under consideration.  Thus, on this record, a rating in excess of 30 percent for the service-connected respiratory disorder is not warranted under Diagnostic Code 6602 from March 14, 2016.

The Board has also considered evaluation of the Veteran's respiratory disorder under other potentially applicable Diagnostic Codes.  However, the medical evidence of record does not document diagnoses of bronchitis, bronchiectasis, emphysema, or chronic obstructive pulmonary disease (COPD).  As such, Diagnostic Codes 6600, 6601, 6603, and 6604 are not for application.  

The Board has also considered the Veteran's assertions as to the nature and severity of his symptoms; however, they are found to be of limited probative value in this case.  The objective medical evidence including the PFT results and the Veteran's objectively noted treatment is found to be more probative in determining that the service-connected respiratory disorder does not meet the criteria for a rating in excess of 10 percent prior to March 14, 2016 and 30 percent thereafter.  See Jandreau, supra.

Higher evaluation for vision changes

The Veteran contends that his service-connected vision changes which have been assessed as cataracts and decreased color acuity warrant a compensable disability rating.  The Veteran's disability is rated as noncompensable under Diagnostic Codes 6027-6066.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia. 38 C.F.R. § 4.79.  In this case, the Veteran's cataracts are preoperative and his disability will be evaluated based on visual impairment.

Under Diagnostic Code 6066, a 10 percent rating is assigned for impairment of central visual acuity in the following situations:  (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Code 6066.

A 20 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  Id.
Ratings may also be assigned based on impairment of visual fields.  See 38 C.F.R. 
§ 4.79, Diagnostic Codes 6080, 6081.

The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under Diagnostic Code 7800).  38 C.F.R. § 4.75(d).

The Board finds that the Veteran's cataracts with decreased color acuity has not been compensably disabling at any time during the period on appeal, and thus a compensable rating is not warranted for the disability.

The Veteran was provided a VA examination in April 2006.  He reported eye sight problems and that he had LASIK surgery.  He had poor vision at night especially t light to the effect that his vision is blurred.  The examiner noted that the Veteran was color blind from the in-service chemotherapy.  Uncorrected visual acuity was 20/30 in the right eye and 20/40 in the left eye.  

The Veteran was afforded another VA examination in June 2015.  The VA examiner diagnosed the Veteran with bilateral cataracts and decreased color vision.  The Veteran continued his report of decreased vision and had trouble distinguishing red traffic lights from green traffic lights.  He had occasional brief episodes of markedly decreased vision in each eye at the same time.  Upon examination, the examiner reported uncorrected distance vision of 20/50 in both eyes; uncorrected near vision of 20/40 or better in both eyes; corrected distance vision of 20/40 or better in both eyes; and corrected near vision of 20/40 in both eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  Further, his pupils were round and reactive to light; there was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  He did not have a corneal irregularity that resulted in severe irregular astigmatism or diplopia.  Right and left eye pressure was 14.  The slit lamp and external eye examination revealed normal findings with the exception of cataracts in the right and left lens.  The internal eye examination was normal, bilaterally.  The Veteran did not have a visual field defect.  The examiner did not record a contraction or loss of a visual field or a scotoma.  There was no aphakia or dislocation of the crystalline lens.  The examiner noted that the Veteran was tested using HRR color plates and did not get any color plates correct.  However, he was able to tell that the red cap on the tropicamide eye drop bottle was red.  The Veteran did not have any incapacitating episodes due to the eye disability.  The examiner reported that cataract in each eye caused slightly reduced corrected acuity.  

Accordingly, based on this evidence of record, the Board finds no basis for the assignment of a compensable rating for the Veteran's vision changes due to chemotherapy.  Specifically, although it is undisputed that the Veteran has some blurring of vision from the cataracts and decreased color vision, the evidence has not demonstrated corrected visual acuity of one eye of less than 20/40 or worse sufficient to warrant a 10 percent rating.  See 38 C.F.R. § 4.79, Diagnostic Code 6066 (criteria for rating impairment of central visual acuity). 

The Board has considered whether a higher rating may be assigned based on impairment of visual fields or muscle function, but finds that the probative evidence does not support a finding of visual field loss or impaired muscle function.  Therefore, those diagnostic codes pertaining to visual field loss are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081, 6090, 6091.
Therefore, a compensable rating for vision changes due to chemotherapy are not warranted under any applicable diagnostic code.

Higher evaluation for resection of axilla and lymph nodes

The Veteran essentially contends that his service-connected surgical scar associated with his resection of the axilla and lymph nodes that is related to the service-connected Burkitt's lymphoma warrants a disability rating higher than the current noncompensable rating.  The Veteran's disability is rated noncompensable under Diagnostic Codes 7715-7805 (Non-Hodgkin's lymphoma; scar resulting in limitation of function).  

Under 38 C.F.R. § 4.117, Diagnostic Code 7715, VA rating criteria provide a 100 percent evaluation for non-Hodgkin's lymphoma with active disease or during a treatment process.  A Note provides that six months after discontinuation of treatment, the appropriate disability is to be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disability is rated based on residuals.  38 C.F.R. § 4.117.

A review of the record reveals that there is no local recurrence or metastasis associated with the Veteran's resection of the axilla and lymph nodes.  See, e.g., the April 2006 VA examination report.  Further, the record reveals two surgical scars associated with the resection of the axilla and lymph nodes.  See the June 2015 VA examination report.  The medical evidence does not reveal any other residuals associated with the disability.  Therefore, the Board will consider evaluation of the Veteran's surgical scars.  

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the RO received the Veteran's initial service connection claim for resection of the axilla and lymph nodes in August 2005.  Therefore, the post-2002 and pre-October 2008 schedular criteria is applicable.  Rating criteria for scars addressed under this section are found in Diagnostic Codes 7800 through 7806.  

Initially, the Board observes that Diagnostic Code 7800 is not applicable in this case.  Diagnostic Code 7800 provides criteria for evaluation of scars causing disfigurement of the head, face, or neck, and not the axilla as is the case here.  The Board further notes that the Veteran's surgical scar associated with the resection of axilla and lymph nodes has not manifested in dermatitis or eczema.  Thus, consideration of Diagnostic Code 7806 is not warranted in this case.  

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).  

The next criteria, under Diagnostic Code 7804, provide that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (see 38 C.F.R. § 4.68 of this part on the amputation rule).  

Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. Part 4 (2008).

The relevant evidence pertaining to the Veteran's surgical scars associated with resection of the axilla and lymph nodes burn scars of the left upper extremity consist of VA examinations reports dated April 2005 and June 2015.  The April 2005 VA examination report notes an assessment of surgical scars with no evidence of keloid formation, no adherence to underlying tissue, no evidence of skin breakdown, and no obvious limitation in movement.  During the June 2015 VA examination, the examiner noted the Veteran's two residual scars were faintly present, well healed, flat, nontender, and measured 2 cm. each.  Further, the scars did not affect limitation of function.  

As indicated above, during the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of skin disabilities were amended.  See 73 Fed. Reg. 54708 (effective Sept. 23, 2008).  As the RO considered the amended criteria in the May 2017 SSOC, the Board will also consider whether the Veteran is entitled to a higher rating under these criteria.  The changes with respect to Diagnostic Code 7800 pertaining to burn scars, scars, or other disfigurement of the head, face, or neck are not applicable here.  Pursuant to Diagnostic Code 7801, scars not of the head, face or neck that are deep and nonlinear and are at least 6 square inches (39 sq. cm.) warrants a 10 percent rating and higher evaluations are warranted for larger scars.  Pursuant to Code 7802 pertaining to superficial and nonlinear scars not located on the head, face or neck, if the scar has an area or areas of 144 square inches (929 sq. cm.) or greater, a 10 percent rating is warranted.  In this case, the surgical scars associated with resection of the axilla and lymph nodes has an area of 2 cm.  Furthermore, the evidence does not reveal that the scars are deep or nonlinear.  As such, these findings do not meet the requirements for a compensable or higher rating under Codes 7801 and 7802.  Furthermore, Diagnostic Code 7804 provides a rating of 10 percent for one or two scars that are unstable or painful.  Higher evaluations are available for three or more service-connected scars.  If one or more scars are unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Here, two scars are at issue and there is no indication that they are painful.  Indeed, the Veteran has denied such.  See the June 2015 VA examination report.  Diagnostic Codes 7803 and 7805 were removed.  Thus, in this case, the new criteria are not more favorable.

The competent and probative evidence of record indicates that the Veteran's scars are smaller than 6 square inches in size, are stable, not deep, not painful, and do not affect limitation of function.  Furthermore, both VA examinations during the period under consideration indicate that the scars are well healed.  There is no competent and probative evidence to the contrary.  

The Board therefore finds that a compensable disability rating is not warranted under the post-2002 and pre-October 2008 criteria.  As the Veteran's scars are not deep or cause limited motion and are not at least 144 square inches, a compensable rating is not warranted pursuant to Codes 7801 and 7802.  Moreover, the evidence does not show that the Veteran's scars are unstable; therefore, a rating under Diagnostic Code 7803 is not warranted.  Pursuant to Diagnostic Code 7804, the criteria for a 10 percent rating is not met as the scars have not been reported to be painful.  In addition, the evidence does not show the scars manifest in limitation of function or have any other disabling effect that is not contemplated by the assigned rating.

On the basis of the foregoing, the Board finds that the weight of the evidence is against a compensable disability rating for resection of the axilla and lymph nodes.  The record presents no basis for assignment of a compensable disability rating under the applicable rating criteria at any point throughout the appeal period.  Hence, "staged ratings" are not warranted.  See Fenderson, supra. 

Higher evaluation for abdomen scars

The Veteran essentially contends that a review of the objective medical evidence shows that his service-connected abdomen scars are worse than the current assigned 10 percent evaluation indicates.

As discussed above, the applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the RO received the Veteran's initial service connection claim for abdomen scars in August 2005.  Therefore, the post-2002 and pre-October 2008 schedular criteria is applicable.  Rating criteria for scars addressed under this section are found in Diagnostic Codes 7800 through 7806.  

Initially, the Board observes that Diagnostic Code 7800 is not applicable in this case.  Diagnostic Code 7800 provides criteria for evaluation of scars causing disfigurement of the head, face, or neck, and not the abdomen scars as is the case here.  The Board further notes that the Veteran's abdomen scars do not manifest in dermatitis or eczema nor does the record indicate that he has the type of scarring that would warrant consideration on this basis.  Thus, consideration of Diagnostic Code 7806 is not warranted in this case.  

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).    

Diagnostic Code 7803 provides a 10 percent evaluation for superficial and unstable scars.  An unstable scar is specifically defined by Diagnostic Code 7803 as one "where, for any reason, there is frequent loss of covering of skin over the scar."  

Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for scars that are superficial and painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.

Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. Part 4 (2008).  

The Veteran was provided a VA examination in April 2005.  The VA examiner noted the Veteran's history of abdominal surgeries during service related to the Burkitt's lymphoma which included a partial gastrectomy and ileectomy as well as cholecystectomy.  The Veteran reported that his abdominal scars were painful.  Examination of his abdomen revealed well-healed flat pin linear scars (one down the midline and one diagonally across the right abdominal sidewall).  There was no evidence of hypertrophic or keloidal scars.  Each linear scar was approximately 15 cm. long and .3 cm. wide.  There was no obvious adherence to underlying tissue, no evidence of skin breakdown, and no obvious limitation in movement.  

The Veteran was afforded another VA examination in April 2006.  The examiner noted that the Veteran's abdomen was tender on palpation and reported a 7 inch revised oblique upper abdominal scar from the cholecystectomy as well as a midline scar 7 inches which was revised.  There were 3 scars of 1 to 1 and a half inches bilaterally in the central abdominal area from previous revision.

The Veteran was provided a VA examination in June 2015.  The VA examiner documented 4 scars from the in-service abdominal surgeries.  The Veteran reported that the abdominal scars continued to be painful.  The examiner documented 4 abdominal scars which were the midline vertical, linear measuring 18 cm.; upper right quadrant, oblique, linear measuring 14 cm.; right side horizontal, linear, series of 3 separate  scars for a total of 6 cm.; and left side horizontal, linear, series of 3 separate 2 cm. scars for a total of 6 cm.  None of the scars resulted in limitation of function.  Further, with regard to the Veteran's report of painful scars, the examiner indicated that the scars themselves are not tender and are well healed.  However, the Veteran has tenderness to palpation of the abdomen that is a result of his multiple surgeries and resultant internal scar tissue formation.  Although the Veteran responded to light touch when his scars were examined, when he was distracted, there was no evidence to light touch to the scars themselves.  

The Board also notes that a March 2003 private treatment record from Gulf Breeze Hospital documents the Veteran's report of painful abdominal scars. 

Based on review of the evidence, the Board initially notes that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  In this regard, the competent and probative evidence, to include the VA examinations and other medical treatment records, indicate that the Veteran's abdomen scars, while evidencing scar tissue impairment, do not exceed 77 sq. cm.  On the contrary, as discussed above, the Veteran's 4 abdomen scars have been shown to measure 18 cm., 14 cm., 6 cm. and 6 cm.  

The Board further notes that a compensable disability rating is not warranted under Diagnostic Code 7802.  As indicated above, the Veteran's scars do not measure 144 square inches or greater.  Likewise, a disability rating in excess of 10 percent is not warranted under Diagnostic Code 7803 as there is no evidence that the Veteran's scars are unstable.  On the contrary, the Veteran's scars have primarily been reported as superficial.  Moreover, 10 percent is the maximum available disability rating under Diagnostic Code 7804.  Further, a rating in excess of 10 percent is not warranted under Diagnostic Code 7805 as the evidence does not indicate limitation of function due to the abdomen scars.  

As indicated above, during the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of skin disabilities were amended.  See 73 Fed. Reg. 54708 (effective Sept. 23, 2008).  As the RO considered these criteria in the April 2017 SSOC, so as not to prejudice the Veteran, the Board will also consider whether the Veteran is entitled to a higher rating under these criteria.  The changes with respect to Diagnostic Code 7800 pertaining to burn scars, scars, or other disfigurement of the head, face, or neck are not applicable here.  Pursuant to Diagnostic Code 7801, scars not of the head, face or neck that are deep and nonlinear and are at least 6 square inches (39 sq. cm.) warrants a 10 percent rating.  A 20 percent disability rating is warranted for an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent disability rating for an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  As documented above, the Veteran's scar measurements would not afford him a higher disability rating for the abdomen scars under these criteria.  Diagnostic Code 7802 only offers a maximum 10 percent disability rating and is therefore not applicable.  Diagnostic Code 7804 provides a rating of 10 percent for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  A 30 percent evaluation is warranted for five or six scars that are unstable or painful.

Pertinently, the Board notes the Veteran's multiple statements of record indicating that his abdomen scars are painful.  Although the Board notes the June 2015 VA examiner's notation that the Veteran's scars are not painful, the examiner noted that the Veteran had internal scar tissue formation that is tender.  The Board notes that the Veteran is competent to state that his scars are tender and painful, and finds him credible with regard to this report of symptoms as he has consistently reported that his scars are painful during the period under consideration.  Further, the medical evidence demonstrates that he has 4 abdomen scars.  See, e.g., the June 2015 VA examination report.  Accordingly, a 20 percent disability rating is warranted for the Veteran's splenectomy and incisional hernia repair scars under Diagnostic Code 7804.  The Board notes that a higher 30 percent rating is not warranted under Diagnostic Code 7804 as the evidence does not demonstrate at least 5 unstable or painful abdomen scars.  

The Board further notes that Diagnostic Codes 7803 and 7805 were removed under the amended criteria.  Thus, the Board will apply the new criteria and finds that the Veteran is entitled to a 20 percent disability rating for his abdomen scars during the entire period under consideration.  Fenderson, supra.  

Extraschedular consideration

With regard to extraschedular consideration, neither the Veteran nor his attorney has raised any issue pertaining to this matter, nor have any other issues pertaining to extraschedular consideration been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

Entitlement to service connection for bilateral hand distal sensory polyneuropathy (claimed as peripheral neuropathy of the upper extremities), including as secondary to service connected disease or injury is denied.

Entitlement to an evaluation for lung dysfunction due to chemotherapy, rated as 10 percent disabling prior to March 14, 2016 is denied.

Entitlement to an evaluation for lung dysfunction due to chemotherapy, rated as 30 percent disabling from March 14, 2016 is denied.

Entitlement to an evaluation for vision changes due to chemotherapy, currently rated as noncompensable is denied.

Entitlement to an evaluation for resection of the axilla and neck lymph nodes, currently rated as noncompensable is denied.

Entitlement to a 20 percent evaluation for abdomen scars is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

With respect to the Veteran's claim of entitlement to a disability rating in excess of 40 percent for bladder dysfunction, the RO has rated this disability under Diagnostic Code 7542.  The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.71a, Diagnostic Code 7542 (2016) [neurogenic bladder].

A neurogenic bladder disability must be rated according to the level of voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7542.  Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

A 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day. Urinary incontinence or leakage requiring the wearing of absorbent materials that must be changed two to four times per day is assigned a 40 percent rating.  Urinary incontinence or leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating.  38 C.F.R. § 4.115a.

The Board most recently remanded the Veteran's bladder dysfunction claim in November 2014 for the Veteran to be provided a VA examination to determine the severity of the disability.  Pursuant to the November 2014 Board remand, the Veteran was provided a VA urinary tract conditions examination in June 2015.  The Veteran reported urinary frequency with some dysuria.  He denied obstruction or leakage.  He noted daytime voiding interval between 2 and 3 hours and nighttime awakening to void 3 to 4 times.  He did not report use of an appliance.  

The Board finds that the June 2015 VA examination is inadequate for evaluation purposes.  Specifically, the VA examiner did not address whether the Veteran's bladder dysfunction disability requires the wearing of absorbent materials.  Pertinently, the Veteran may be entitled to a higher 60 percent disability rating for voiding dysfunction under Diagnostic Code 7542 if his disability requires the wearing of absorbent materials which must be changed more than 4 times a day.  In light of the foregoing, the Board finds that the Veteran should be provided another VA examination which addresses the relevant rating criteria for the Veteran's bladder dysfunction disability.  

With regard to the Veteran's claim of entitlement to SMC at the R1/R2 rate, the Board most recently remanded this claim in November 2014 for the Veteran to be provided a VA Aid and Attendance examination in order to determine whether the Veteran's service-connected disabilities require personal home health-care services on a daily basis or residential institutional care.  

Pursuant to the November 2014 Board remand, the Veteran was provided a VA Aid and Attendance examination in June 2015.  Crucially, after examination of the Veteran, the VA examiner did not address whether the Veteran's service-connected disabilities require personal home health-care services on a daily basis or residential institutional care.  Notably, the examiner reported that the Veteran requires braces and crutches for stability and further reported that the Veteran is not capable of prolonged standing, walking, bending, squatting, kneeling, climbing, or lifting objects over 30 pounds.  However, the examiner also reported that the Veteran was not permanently bedridden and could travel beyond his domicile.  Given these ambiguities, the Board finds that remand is warranted in order to obtain a medical opinion from June 2015 VA examiner as to whether the Veteran's service-connected disabilities require personal home health-care services on a daily basis or residential institutional care for compliance with the November 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected bladder dysfunction due to pelvic/bladder resection.

The examiner should address whether the Veteran's bladder dysfunction disability requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

2. Return the claims folder to the June 2015 VA examiner who provided the Veteran's Aid and Attendance examination.  The record should be made available to and be reviewed by the examiner.  If that examiner is not available, refer the Veteran's claims folder to another appropriate examiner.  An in-person examination of the Veteran is not required unless deemed necessary by the examiner.    

Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to whether the Veteran's service-connected disabilities require personal home health-care services on a daily basis or residential institutional care.
 
A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  
 
3. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


